Citation Nr: 1231327	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-40 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for cancer of the left kidney, status post nephrectomy, to include as secondary to the service-connected kidney stones or as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to September 1973 and from January 1982 and July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from a August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claim on appeal.  

In November 2010, the Board remanded the claim to the RO to afford the Veteran a hearing.  That hearing was held before the Board via videoconference in May 2011.  A copy of the transcript has been associated with the record.


FINDING OF FACT

Resolving doubt in favor of the Veteran, the competent evidence of record demonstrates that it is at least as likely as not that his cancer of the left kidney was caused by exposure to herbicide agents while in service, on a direct basis.


CONCLUSION OF LAW

Cancer of the left kidney was incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for cancer of the left kidney herein constitutes a complete grant of the benefit sought on appeal for those issues, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that his cancer of the left kidney that necessitated a nephrectomy in 2005 developed as a result of his service-connected kidney stones.  In the alternative, the Veteran contends that his cancer of the left kidney developed as a result of exposure to herbicides while stationed in Vietnam.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Cancer of the kidney is not included on this presumptive list.

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a veteran, service connection for certain disorders will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  That presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2011).  The Board notes that renal cell cancer, kidney-type, is not a disability associated with exposure to herbicides and thus cannot be afforded presumptive service connection.  38 C.F.R. § 3.309(e).  

Notwithstanding that fact, the Veteran can establish service connection for this condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Veteran can also establish service connection for renal cell carcinoma if it is found to have been caused or aggravated by a service-connected disability, in this case, kidney stones.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records do not reflect any reports or treatment for a kidney condition during the Veteran's first period of service.  An August 1973 separation examination showed no abnormalities of the kidney.  With regard to his second period of active service, an October 1981 entrance examination noted that the Veteran had had a kidney stone surgically removed in November 1979.   In March 1983, he presented with right flank pain.  He had passed four stones previously.  The assessment was small right ureteral stone.  On follow-up examination two weeks later, there was no evidence of any obstructive stone.  In June 1983, the Veteran presented to the emergency room with sharp pain radiating to the right flank.  Physical and laboratory examination resulted in the diagnosis of renal colic, rule out kidney stones.  Intravenous pyelogram showed no abnormal or definable soft tissue mass.  In March1984, the Veteran was examined for a small, three centimeter nodular lesion at the right inguinal area.  Examination was negative for a hernia.  X-ray examination resulted in the assessment of neuroma verses abdominal wall cyst.  In December 1984, the Veteran reported having right-sided sharp, continuous pain.  He had passed a stone two weeks previously.  The diagnosis was kidney stone, urinary tract infection.  An April 1985 medical board report noted a history of recurrent kidney stones, not currently active.  An April 1985 separation examination stated that the Veteran underwent surgical removal of a kidney stone in 1984.

Post-service treatment records reflect that in October 1987, the Veteran underwent surgical removal of a kidney stone.  He had a history of passing at least 10 to 15 kidney stones spontaneously in the previous 15 years.  He had passed all stones but one from the right side.  He denied a history of urinary tract infections.  

On January 2006 VA examination, the Veteran reported that he had been diagnosed with renal cell carcinoma in April 2005.  He subsequently had his left kidney removed which showed two large tumors and four small tumors.  Treatment for malignancy had been completed in June 2005.  On examination, laboratory examination showed a high creatinine level at 1.9.  

On June 206 VA examination, the Veteran reported urinary symptoms including urgency, hesitancy, and weak urination.  There was dribbling and straining to urinate.  He reported a history of recurrent urinary tract infections.  The diagnosis was kidney stones.

In February 2009, the Veteran's physician submitted a statement that he had seen the Veteran in June 2005 after he had developed acute renal failure post nephrectomy for left  renal carcinoma.  He had developed acute renal failure due to acute tubular necrosis.  He had been followed until August 2006, when his creatinine appeared to stabilize.  The physician requested that the VA take into consideration that the Veteran's left renal cell carcinoma may have been caused by exposure to Agent Orange.  

In January 2012, the Board received an expert medical opinion from the Veterans Health Administration (VHA).  The examiner reviewed the Veteran's claims file and concluded that it was highly unlikely that the Veteran's kidney cancer was related to his kidney stones.  However, the physician felt that it was as likely as not that his left kidney cancer was due to herbicide exposure.  The examiner noted that if there was a family history of kidney cancer, that history would be valuable information.

In February 2012, the Board requested that the examiner elaborate as to his conclusions.  He explained that tumor histology played a role in his judgment because the Veteran had papillary renal cancer, which was less common than classic clear renal cell cancer.  He was unable to find a peer reviewed scientific publication establishing an association of urinary stones with papillary renal cancer.  The link of herbicides with clear cell renal carcinoma had been suggested by some papers.  Because he could not find a paper suggestive of such a connection between herbicide exposure and papillary renal cancer, he felt that the association was as likely as not.  He offered to entertain a stronger association if the Veteran could produce peer reviewed scientific publications to support his claim.

In this case, the Board finds that the competent, probative evidence weighs in favor of a finding that that the Veteran's cancer of the left kidney was caused or aggravated by exposure to herbicides in service on a direct basis.  For one, both the February 2009 private physician, a nephrologist, and the VHA examiner, an oncologist and internist, agree that it is at least as likely as not that his left kidney cancer was caused by exposure to herbicides while in service.  It is significant that the VHA examiner found it be at least as likely as not that the relationship existed despite a stronger association in the peer reviewed medical studies.  The VHA examiner concluded that when taking into consideration the Veteran's specific case, his less common form of cancer and his medical history, as well as the current peer reviewed literature, it was within a 50 percent probability that exposure to herbicide exposure caused or aggravated his cancer of the left kidney.  With regard to the examiner's request that the Veteran submit scientific research in further support of his claim, the Board does not find that such a burden need be placed on the Veteran at this time.  Rather, the competent and credible evidence are in support of his claim, with no negative opinion to the contrary.  Thus, because both medical opinions in this case, provided by specialists in the field, found it likely that the Veteran's cancer of the left kidney was caused or aggravated by herbicides in service, and such opinions were based upon current medical research applied to the specific medical history special to this particular Veteran, the Board finds that service connection for cancer of the left kidney is warranted.


ORDER

Service connection for cancer of the left kidney, status post nephrectomy, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


